Name: Commission Regulation (EEC) No 1306/91 of 17 May 1991 on import licences for poulrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  animal product
 Date Published: nan

 No L 123/30 Official Journal of the European Communities 18 . 5. 91 COMMISSION REGULATION (EEC) No 1306/91 of 17 May 1991 on import licences for poulrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories respect of such applications or to fix the quantities for which licence applications could be submitted in the first 10 days of July 1991 ; Whereas Regulation (EEC) No 523/91 replaces the date 28 February 1991 by 29 February 1992 and whereas those decisions may accordingly be taken and those quantities fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 523/81 (2), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 903/90 (3), as amended by Regulation (EEC) No 1741 /90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas licence applications have been lodged from 1 to 10 January 1991 ; Whereas Article 4 (5) of Regulation (EEC) No 903/90 stipulates that if the total quantity for which applications have been submitted is less than that available, the Commission is to determine the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the second six months of 1991 of the products referred to in Article 6 of Regulation (EEC) No 715/90 should therefore be deter ­ mined ; Whereas Regulation (EEC) No 715/90 applied only until 28 February 1991 ; whereas it has accordingly not been possible to decide to what extent action could be taken in HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences lodged in accordance with Regulation (EEC) No 903/90 for the period 1 January to 30 June 1991 shall be accepted in full . Article 2 Licence applications may be lodged in accordance with Article 4 of Regulation (EEC) No 903/90 during the first 10 days of July 1991 for :  193 tonnes of products falling within CN code 0207,  250 tonnes of products falling within CN codes 1602 31 and 1602 39 . Article 3 This Regulation shall enter into force on the third day after its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 58, 5 . 3 . 1991 , p. 1 . (3) OJ No L 93, 10 . 4 . 1990, p. 20 . (&lt;) OJ No L 161 , 27. 6. 1990, p . 32 .